

115 HR 1924 IH: Community-Based Gang Intervention Act
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1924IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Cárdenas (for himself, Ms. Clarke of New York, Mr. Cohen, Mr. Cummings, Mr. Johnson of Georgia, Ms. Michelle Lujan Grisham of New Mexico, Mr. Sean Patrick Maloney of New York, Mr. Raskin, Ms. Roybal-Allard, Mr. Serrano, Ms. Slaughter, Mr. Vargas, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo provide definitions of terms and services related to community-based gang intervention to ensure
			 that funding for such intervention is utilized in a cost-effective manner
			 and that community-based agencies are held accountable for providing
			 holistic, integrated intervention services, and for other purposes.
	
 1.Short titleThis Act may be cited as the Community-Based Gang Intervention Act. 2.Findings; sense of Congress (a)FindingsThe Congress finds as follows:
 (1)For the first time in the history of the United States, more than one in every 100 adults is incarcerated.
 (2)The United States incarcerates more people than any other country in the world, with more than 2,200,000 people behind bars and another 5,000,000 people on probation or parole.
 (3)The United States has only 5 percent of the world’s population, but 25 percent of the world’s prisoners.
 (4)In 2007, the Federal Government spent $19,617,000,000 on police protection, corrections, and judicial and legal services, representing a 286-percent increase since 1982. This included a 475-percent increase for corrections and a 287-percent increase for police protection.
 (5)The growing prison system is also impacting State budgets, with total State spending on incarceration topping $53,000,000,000 in 2012, up from $10,000,000,000 in 1987.
 (6)With increased prison costs, vital social programs and services such as education, job creation, housing, and healthcare are being cut or eliminated to maintain the prison industry.
 (7)Between 1987 and 2007, the amount States spent on corrections increased 127 percent, while the increase in higher education spending was only 21 percent.
 (8)Over the past 10 years, the State of California’s general fund expenditures for higher education have fallen 9 percent, while general fund expenditures for corrections and rehabilitation have increased 26 percent.
 (9)The State of California has the second largest prison population in the Nation with 165,062 prisoners under the jurisdiction of State or Federal correctional authorities in 2010.
 (10)According to one study, there are now 6 times as many gangs and at least twice the number of gang members in Los Angeles since the start of the 30-year war on gangs.
 (11)The city and county of Los Angeles have been dubbed the gang capital of the Nation with an estimated 463 gangs and 38,974 gang members in the city, and more than 1,300 gangs and 150,000 gang members in the county.
 (12)According to the Office of Juvenile Justice and Delinquency Prevention, allowing 1 youth to leave school for a life of crime and drug abuse costs society between $1,700,000 and $2,300,000.
 (13)In the State of California, the average annual cost per inmate is $47,421 for an adult inmate, and $218,000 for a youth inmate.
 (14)The most recent data on overall State spending on juvenile justice programs reveals that in 1998, States spent nearly $4,200,000,000 on juvenile justice related programs, which was a 65-percent increase from fiscal year 1994. Of those expenditures, 67 percent went towards residential placements, while only 8.4 percent went towards delinquency prevention.
 (15)Gang and youth violence substantially decreases when governments address the root causes of gang violence and adequately fund community-based programs and practices.
 (16)Studies continue to prove that community-based gang intervention provides long-lasting, cost-effective results and opportunities for the youth and families most susceptible to gang violence.
 (b)Sense of CongressIt is the sense of Congress that, in developing a comprehensive violence reduction strategy, the United States should acknowledge and address larger, entrenched social conditions and issues such as poverty, homelessness, inadequate educational systems, and limited economic opportunities that give rise to gangs and gang violence.
			ICOMMUNITY-BASED GANG INTERVENTION AGENCIES
 101.Community-based gang intervention agenciesThe Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et seq.) is amended by adding at the end the following new title:
				
					VICOMMUNITY-BASED GANG INTERVENTION GRANTS
 601.PurposeThe purpose of this title is to offer holistic and comprehensive support for the variety of community-based gang intervention activities that focus on and engage active and former gang members, their close associates, and gang members in and returning from confinement. Gang-involved youth and their families require specialized intensive and comprehensive services that address the unique issues encountered by youth when they become involved with gangs. Community-based gang intervention involves proactive and reactive responses to gang activities on several levels, including—
 (1)the regional level, to promote and coordinate peace truces and cease-fires between groups; (2)the State and local level, including community and the juvenile halls, camps, Division of Juvenile Justice facilities, county jails, and State prisons; and
 (3)the neighborhood and street level, including with active gang members individually. 602.Support of community-based gang intervention agencies (a)Support of community-Based gang intervention agenciesSubject to the availability of appropriations, the Administrator shall award grants to eligible entities to carry out the activities described in subsection (c).
 (b)Eligible entityFor the purposes of this section, an eligible entity means a community-based gang intervention agency that is a nonprofit organization with a proven track record and expertise in providing community-based gang intervention activities through a community-based gang intervention model.
 (c)Grant activitiesEach entity awarded a grant under this section shall carry out the following activities: (1)Conduct street mediation by working with gang members and persons with influence over such member to defuse and de-escalate potential and actual violence internally between gang members and between rival gangs.
 (2)Develop local and regional truces by creating cease-fires or nonaggression agreements between rival gangs and neighborhoods.
 (3)Serve as conduits who facilitate constant dialogue and maintenance between gangs and neighborhoods. (4)Provide services that respond to the high levels of anxiety experienced by gang members to decompress critical situations due to traumatic events.
 (5)Provide 24-hour, 7-day-a-week crisis intervention services by responding to requests for violence prevention services made by gang members, the families of gang members, school officials, intervention workers, social service agencies, or law enforcement.
 (6)Provide targeted training and technical assistance to violence-plagued communities after a major gang-related incident.
 (7)Facilitate the development of a community response plan, including training protocols, situational scene scenarios, and emergency response.
 (8)Make a reasonable effort to prevent gang-related rumors from intensifying tension between gangs or igniting violent responses by gangs.
 (9)Establish relationships with community stakeholders to inform and engage them in quality-of-life activities that enhance intervention activities.
 (10)Serve as intervention representatives in communities by attending local meetings involving nonprofit organizations, schools, faith-based organizations, and other entities.
 (11)Develop conflict resolution skills and techniques to address and resolve community concerns related to gang activity in order to improve the quality of life within neighborhoods.
 (12)Work with schools to respond to gang-related issues and crises both in and outside of school. (13)Provide support services for youth and families affected by gang violence and other victims of gang violence (including any individual who is physically, emotionally, financially, or otherwise harmed by criminal activity, and those affected by harm done to or by a family member), which may include—
 (A)advocating for public sector and private sector assistance and services; (B)grief counseling; and
 (C)referrals to treatment and rehabilitation for cognitive, mental, emotional, physical, or financial injury, loss, or suffering.
 (14)Provide comprehensive mental health services to youth and families affected by gang violence or involvement, including—
 (A)integrated services comprised of individual, family, and group therapy modalities, and psychological education provided through youth and parent training programs; and
 (B)gang-responsive services including skills training, assessing and servicing youth with developmental disabilities, behavioral modification, and services to address substance use and abuse, anger management, emotional regulation, traumatic stress, family violence, depression, suicide, anxiety, and educational problems.
 (15)Provide public and private sector career job training, development, and placement, including— (A)job-finding and job-maintaining skills, including skills related to resume writing, interviewing, workplace decorum, interpersonal communication, and problem-solving;
 (B)information about legal rights in the workplace; and (C)financial literacy.
 (16)Assist with substance use and abuse treatment, domestic violence victims, and voluntary tattoo removal of markings on the body related to gang involvement.
 (d)Availability of victims assistanceAn entity awarded a grant under this section that provides victim assistance under paragraph (13) of subsection (c) shall not discriminate in the provision of such assistance to an individual based on race, ethnicity, gender, sexual orientation, socioeconomic level, or past record.
 603.DefinitionsIn this title: (1)CommunityNotwithstanding the definition of community based in section 103, the term community means a unit of local government or an Indian Tribe.
 (2)Community-based gang intervention agencyThe term community-based gang intervention agency means a community-based organization, association, or other entity that— (A)promotes public safety, with the specific objective of reducing and stopping gang-related and gang-motivated violence and crime; and
 (B)has a history of, or experience or specific training in, effectively working with gang-involved youth and their families.
 (3)Community-based gang intervention modelThe term community-based gang intervention model means a holistic and comprehensive approach to reducing gang violence that utilizes the two-prong approach of community-based intervention and an integrated approach of providing rehabilitative service delivery to gang-involved youth that—
 (A)deploys specialists in community-based gang intervention who are trained to utilize the two-prong approach of community-based gang intervention and who intercede, interact, and participate with and in the community to quell rumors, prevent and mediate conflicts, and respond to crises related to gang activity and violence;
 (B)delivers rehabilitative services to gang-involved individuals and families; and (C)addresses the barriers that gang-involved youth and their families encounter and the societal factors that promote gang violence.
 (4)Evidence-basedThe term evidence-based, when used with respect to a practice relating to gang activity prevention and intervention (including community-based gang intervention), means a practice (including a service, program, or strategy) that has statistically significant outcomes that include a reduction in gang-related violence and an increased number of youth in job development, recreation, arts-based activities, or faith-based activities. Such outcomes may be determined by—
 (A)an experimental trial, in which participants are randomly assigned to participate in the practice that is the subject of the trial; or
 (B)a quasi-experimental trial, in which the outcomes for participants are compared with outcomes for a control group that is made up of individuals who are similar to such participants.
 (5)GangThe term gang means a group of individuals— (A)organized by geography, culture, or activity;
 (B)that have a group name, and may have other identifying characteristics of the group such as colors and nicknames; and
 (C)who engage in the use of violence to defend the members or territory of the group. (6)PromisingThe term promising, when used with respect to a practice relating to community-based gang intervention, means a practice that is not evidence-based, but—
 (A)that has outcomes from an evaluation that demonstrate that such practice reduces gang-related violence and crime; or
 (B)about which a study is being conducted to determine if such practice is evidence-based. (7)YouthThe term youth means—
 (A)an individual who is 18 years of age or younger; or (B)in any State in which the maximum age at which the juvenile justice system of such State has jurisdiction over individuals exceeds 18 years of age, an individual who is such maximum age or younger..
			IIAMENDMENTS TO THE OFFICE OF JUVENILE JUSTICE AND DELINQUENCY PREVENTION
 201.Definition of community-based gang interventionSection 103 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5603) is amended—
 (1)in paragraph (1), by inserting except when used in title VI, before the term; (2)in paragraph (28), by striking and after the semicolon;
 (3)in paragraph (29), by striking the period at the end and inserting ; and; and (4)by adding at the end the following new paragraph:
					
 (30)except when used as part of the term community-based gang intervention agency or community-based gang intervention model, the term community-based gang intervention means a two-prong approach to reducing gang violence that— (A)provides specialized, gang-specific mediation and mitigation to stop or prevent violence by, within, and between gangs; and
 (B)provides the redirection of individual gang members and their families through proactive efforts that increase peace and safety for gang members, their families, and their communities..
 202.Community-based gang intervention representative to State advisory boardsSection 223(a)(3)(ii) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5633(a)(3)(ii)) is amended—
 (1)in subclause (III), by inserting , or community-based gang intervention after delinquency prevention or treatment; and (2)in subclause (IV), by inserting community-based gang intervention, after prevention and treatment,.
 203.Grants for delinquency prevention programsSection 504 of the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5783) is amended—
 (1)in subsection (a)— (A)by redesignating paragraphs (7) and (8) as paragraphs (8) and (9), respectively; and
 (B)by inserting after paragraph (6) the following new paragraph:  (7)community-based gang intervention and gang prevention activities;; and
 (2)in subsection (c)(2), by inserting and community-based gang intervention before activities;. 